DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 12/10/2021 is acknowledged. The amendment includes 1-20 are amended.
Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 9-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Pub. No. 2009/0299819 A1) in view of McLean et al. (Pub. No. 2019/0377832 A1).
Regarding claim 1, Davis teaches a computer-implemented method comprising: 
determining, in response to a data filter request indicating a data filter applied to a dataset, a first number of users associated with filtered-in data that pass the data filter (paragraph 
Davis does not explicitly disclose: a second number of users associated with filtered-out data that do not pass the data filter.
McLean teaches: a second number of users associated with filtered-out data that do not pass the data filter (Fig. 4, paragraph [0048]-[0049], a client B’s anonymity value has set to 10, since results returned data for only 6, client B’s data point is filter out, noted, the return data for only 6 is triggered the removal/filtered-out client B’s data point, thus it read on a second number of users associated with filtered-out data that do not pass the data filter as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include a second number of users associated with filtered-out data that do not pass the data filter into preserving anonymity of Davis.
Motivation to do so would be to include a second number of users associated with filtered-out data that do not pass the data filter allowing for desired or selected restrictions to protect client anonymity (McLean, paragraph [0001], line 24-25).
Davis as modified by McLean further teach: 
determining an anonymity threshold associated with the dataset and indicating a minimum number of users required to be associated with the filtered-in data and required to be associated with the filtered-out data (Davis, Fig. 3, paragraph [0022], preserving rater anonymity based on threshold number of anonymous ratings before showing the composite rating while McLean, Fig. 4, paragraph [0048]-[0049], teaches a client B’s anonymity value has set to 10, 
comparing the anonymity threshold with the first number of users associated with the filtered-in data and the second number of users associated with the filtered-out data (Davis, Fig. 3, paragraph [0022], preserving rater anonymity based on threshold number of anonymous ratings before showing the composite rating while Anonymous teaches not sharing the survey response when the number of response not satisfied the threshold, page 3 while McLean teaches McLean, Fig. 4, paragraph [0048]-[0049], teaches a client B’s anonymity value has set to 10, since results returned data for only 6, client B’s data point is removed/filtered out, noted, the return data for only 6 is triggered the removal/filtered-out client B’s data point); 
and generating, in accordance with comparing the anonymity threshold with the first number of users and the second number of users, a modified data output to provide in response to the data filter request (Davis, Fig. 3, paragraph [0022], preserving rater anonymity based on threshold number of anonymous ratings before showing the composite rating and aggregate rating can be displayed accordingly while McLean, Fig. 4, paragraph [0043]-[0044], [0048]-[0049], teaches a client B’s anonymity value has set to 10, since results returned data for only 6, client B’s data point is removed/filtered out, noted, the return data for only 6 is triggered the removal/filtered-out client B’s data point; the series of steps can be further repeated/rerun until  it does not include data points or other information from clients with a set anonymity value greater 
Regarding claim 2, Davis as modified by McLean teach all claimed limitations as set forth in rejection of claim 1, further teach wherein generating the modified output from the dataset comprises modifying a graphical user interface by removing data filter options (Davis, paragraph [0053], ignoring or turn off the filtering mechanism). 
Regarding claim 3, Davis as modified by McLean teach all claimed limitations as set forth in rejection of claim 1, further teach receiving, from a client device, an indication of a selected data filter option; and determining, based on the selected data filter option, one or more potential data filter options that, if selected in combination with the selected data filter option, would not satisfy the anonymity threshold based on the first number of users associated with the filtered-in data or the second number of users associated with the filtered-out data (Davis, Fig. 3, [0022]-[0025], paragraph [0034]-[0035], combination of filtered that can be applied and displaying the aggregating rating when the threshold is satisfied; in conjunction with the teaching of McLean, Fig. 4, [0030], line 1-5, [0048]-[0049], as a client B’s anonymity value has set to 10, since results returned data for only 6, client B’s data point is removed/filtered out, noted, the return data for only 6 is triggered the removal/filtered-out client B’s data point; participating client allow to select or set an anonymity tolerance or value, it teaches receiving, from a client device, an indication of a selected data filter option; and determining, based on the selected data filter option, one or more potential data filter options that, if selected in combination with the selected data filter option, would not satisfy the anonymity threshold based on the first number of users associated with the filtered-in data or the second number of users associated with the filtered-out data as claimed). 
Regarding claim 4, Davis as modified by McLean teach all claimed limitations as set forth in rejection of claim 3, further teach wherein generating the modified data output comprises deactivating the one or more potential data filter options within a graphical user interface of the client device based on comparing the anonymity threshold with the first number of users and the second number of users (Davis, paragraph [0053], ignoring or turn off the filtering mechanism; in conjunction with the teaching of McLean, Fig. 4, [0030], line 1-5, [0048]-[0049], as a client B’s anonymity value has set to 10, since results returned data for only 6, client B’s data point is removed/filtered out, noted, the return data for only 6 is triggered the removal/filtered-out client B’s data point; participating client allow to select or set an anonymity tolerance or value, thus, it teaches wherein generating the modified data output comprises deactivating the one or more potential data filter options within a graphical user interface of the client device based on comparing the anonymity threshold with the first number of users and the second number of users as claimed). 
Regarding claim 6, Davis as modified by McLean teach all claimed limitations as set forth in rejection of claim 1, further teach wherein generating the modified data output from the dataset comprises: generating a modified data output that comprises a smaller dataset compared to an actual dataset associated with the data filter request; and further comprising providing the modified data output to a client device (McLean, Fig. 4, paragraph [0043]-[0044], [0048]-[0049], teaches a client B’s anonymity value has set to 10, since results returned data for only 6, client B’s data point is removed/filtered out, noted, the return data for only 6 is triggered the removal/filtered-out client B’s data point; the series of steps can be further repeated/rerun until  it does not include data points or other information from clients with a set anonymity value greater 
Regarding claim 8, Davis as modified by McLean teach all claimed limitations as set forth in rejection of claim 1, further teach wherein determining the anonymity threshold comprises identifying one or more anonymity thresholds associated with a user account corresponding to the data filter request (McLean, [0030], line 1-5, [0048]-[0049], participating client allow to select or set an anonymity tolerance or value; a client B’s anonymity value has set to 10, since results returned data for only 6, client B’s data point is removed/filtered out). 
As per claim 9, this claim is rejected on grounds corresponding to the arguments given above for rejected claim is similarly rejected; further noted, Davis teaches ‘a non-transitory computer-readable medium’ in paragraph [0032] and Fig. 9 while McLean teaches ‘a non-transitory computer-readable medium’ in  Fig. 1, paragraph [0031].
As per claims 10-12 these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-4 respectively are similarly rejected.
As per claim 13, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 is similarly rejected; further noted, Davis teaches ‘a system’ shown in Fig. 9 while McLean teaches ‘a system’ shown in Fig. 1, paragraph [0031].
As per claims 14-16 these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-4 respectively are similarly rejected.
As per claim 18, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 6 and is similarly rejected. 
As per claim 20, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 8 is similarly rejected. 
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Pub. No. 2009/0299819 A1) in view of McLean et al. (Pub. No. 2019/0377832 A1), further in view of Antonatos et al. (U.S. Pub. No. 2019/0205507 A1).
Regarding claim 5, Davis as modified by McLean teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein generating the modified data output comprises: generating a larger dataset compared to an actual dataset associated with the data filter request. 
Antonatos teaches wherein generating the modified data output comprises: generating a larger dataset compared to an actual dataset associated with the data filter request (Fig. 6, paragraph [0056]-[0057], [0070], sharing the anonymized data that including the decoyed injected records with the third party, noted, the data is larger since it is included the injected/embedded decoy records).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein generating the modified data output comprises: generating a larger dataset compared to an actual dataset associated with the data filter request into preserving anonymity of Davis.
Motivation to do so would be to include wherein generating the modified data output comprises: generating a larger dataset compared to an actual dataset associated with the data filter request such that a re-identification attack on the anonymized dataset targets the one or more decoy records (Antonatos, paragraph [0003], line 8-9).
Davis as modified by McLean and Antonatos further teach: further comprising providing the modified data groupings to a client device (Davis, Fig. 3, paragraph [0022], preserving rater anonymity based on threshold number of anonymous ratings before showing the composite 
As per claim 17, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 5 and is similarly rejected. 
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Pub. No. 2009/0299819 A1) in view of McLean et al. (Pub. No. 2019/0377832 A1), further in view of Richardson et al. (U.S. Pub. No. 2020/0082120).
Regarding claim 7, Davis as modified by McLean teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein generating the modified data output comprises: generating, based on the anonymity threshold, modified data groupings that are different from data groupings associated with the data filter request. 
Richardson teaches wherein generating the modified data output comprises: generating, based on the anonymity threshold, modified data groupings that are different from data groupings associated with the data filter request (paragraph [0031], [0036], [0045], [0057]-[0058], if there is too small number of individuals, then the value can be re-assigned by data obfuscator to a grouping call ‘others’, or ‘unknown’ to avoid revealing private consumer information).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein generating the modified data output comprises: generating, based on the anonymity threshold, modified data groupings that are different from data groupings associated with the data filter request into preserving anonymity of Davis.

Davis as modified by McLean and Richardson further teach: further comprising providing the modified data groupings to a client device (Davis, Fig. 3, paragraph [0022], preserving rater anonymity based on threshold number of anonymous ratings before showing the composite rating and aggregate rating can be displayed accordingly while Anonymous teaches showing the response when the threshold is satisfied, page 3-4).
As per claim 19, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 7 and is similarly rejected. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 13 have been considered but are moot in view of the new ground(s) of rejection (See new reference of McLean) as further explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/KEN HOANG/Examiner, Art Unit 2168         

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168